10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:16-cv-01137-RSL Document 53-1 Filed 07/30/18 Page 1 of 4

The Honorable Robert S. Lasnik

lN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ANANAIS ALLEN, an individual, and AUSTIN Case No. 2:16-cv-1 137-RSL
CLOY, an individual,
[P-RQBQSEJ)] ORDER GRANTING

Plaimiffs, PLAINTIFFS’ MoTIoN FoR
V~ ATToImEY’S FEES, CoSTS AND
FLIGHT sERvICES AND sYsTEMs, lNc., CLASS REPRESENTATIVES’
a foreign corporation, INCENTIVE AWARD
Defendant.

 

 

WHEREAS, Plaintiffs have submitted authority and evidence supporting Plaintiffs’
Motion for Attorney’s Fees, Costs and Class Representative’s Incentive AWard; and

WHEREAS, the Court, having considered the pleadings on file and being fully advised.
finds that good cause exists for entry of the Order below; now, therefore,

IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

1. Unless otherwise provided herein, all capitalized tenns in this Order shall have
the same meaning as set forth in the Plaintiffs’ Motion for Attorney’s Fees, Costs and Class
Representatives’ Incentive Award.

2. The Court having appointed Badgley Mullins Turner, PLLC and the LaW Offices

of Daniel Whitmore as Class Counsel.

3. Class Counsel has requested the Court award $76,668.42, an amount equal to
[¢P-RO'P'OS‘ED] ORDER GRANTING PLAINTIFFS’ BADGLEY MULLINS TURNER PLLC
MOTION FOR ATTORNEY’S FEES, COSTS AND 19929 Bas'li“gle' "“"/;Y 91`;’;3;53““= 200
CLASS REPRESENTATIVES’ INCENTIVE T;af‘21’6_621_6566

AWARD-l FAx 206.621.9686

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01137-RSL Document 53-1 Filed 07/30/18 Page 2 of 4

Defendant Flight Services and Systems, Inc. a foreign corporation’s (“FSS”) contribution
towards Class Counsel’s attorney’s fees.

4. These requested attorney’s fees are fair and reasonable under RCW 49.48.030 and
the Ordinance (“SeaTac Municipal Code Chapter 7.45”). The Court reaches this conclusion after
analyzing: (l) the results Class Counsel achieved; (2) Class Counsel’s risk in this litigation; (3_
the complexity of the issues presented; (4) the hours Class Counsel worked on the case; (5) Class
Counsel’s hourly rate; (6) the contingent nature of the fee; and (7) awards made in similar cases.

5. Class Counsel has submitted authority and declarations to support the Court’s
lodestar cross-check.

6. Class Counsel reasonably expended more than 261.68 hours on the investigation.
preparation, filing, and settlement of Plaintiffs’ Claims. Their detailed time records are based on
contemporaneous records of hours worked. Class Counsel exercised billing judgment and billed
efficiently

7. Class Counsel’s hourly rates - $565.00 for Duncan Turner, $495.00 for Daniel
Whitmore, and $310.00 for Mark Trivett - are reasonable hourly rates considering their
individual “experience, skill, and reputation,” see Trevino v. Gates, 99 F.3d 911, 924 (9th Cir.
1996) and the prevailing market rates in this jurisdiction See Blum v. Sz‘enson, 465 U.S. 886, 895
(1984).

8. Applying these rates to the number of hours reasonable expended in litigation,
Class Counsel’s lodestar is approximately $87,552.48. This lodestar reflects work and expenses
that was reasonable and necessarily expended on the pursuing Plaintiffs’ claims and that are

estimated to occur in concluding the case.

9. Here, Plaintif`fs pursued the action under a remedial Washington employment
ORDER GRANTING PLAINTIFFS’ BADGLEY MULLINS TURNER PLLC
MoTIoN FOR ATToRNEY’s FEES, CosTs AND 19919 B;Hing]er W;;El,$§““e 200
CLAss REPRESENTATIVES’ iNCENTIvE T;Z‘L“;;é_éz l _6566

AWARD-Z FAx 206.621.9636

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2116-cv-01137-RSL Document 53-1 Filed 07/30/18 Page 3 of 4

statute and a local minimum wage ordinance. Class Counsel pursued this action on a contingency
fee basis and assumed the risk that if they were unsuccessful, they would receive no
compensation for their work on the certified questions or settlement negotiations This action
was one of the first to seek recovery of wages owed under the Ordinance, and thus, the potential
existed for a long and protracted litigation as the Court addressed novel legal issues.

10. Class Counsel performed high-quality work, resulting in an extremely favorable
collective settlement for Class Members. Class Members recovered the entirety of their owed
wages arising under the Ordinance with interest This is an excellent result for the Class.

ll. Defendant agreed to pay $511,122.82 to the Class Members, inclusive of any
attorney’s fees and costs. The litigation expenses and costs incurred by Class Counsel were
reasonable, necessary, and appropriately documented in the declarations filed by Class Counsel.

12. This Court also awards $2,000.00 ($l,000.00 each) to Plaintiffs Ananais Allen
and Austin Cloy as incentive award for serving as the class representatives

13. Based on the foregoing findings and analysis, the Court awards Class Counsel

$76,668.42 in attorney’s fees.

IT IS SO ORDERED this 2d1 day of November, 2018.

M.<Camr/

HONORABLE ROBERT S. LASNIK
PRESENTED BY:

BADGLEY MULLINS TURNER PLLC

/s/Duncan C. Turner

Duncan C. Turner, WSBA # 20597
19929 Ballinger Way NE, Suite 200
Seattle, WA 98155

Telephone: (206) 621-6566

oRI)ER GRANTING PLAINTIFFS’ BADGLEY MULLINS TURNER PLLC
MOTION FoR ATToRNEY’S FEES, CosTs AND 10000 B;"ingl¢r my;;j.$$$uve 000
CLASS REPRESENTATIVES’ INCENTIvE 1135'236,621_6566

AWARD-3 r,\x 206.621.9636

 

10
11
12
` 13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01137-RSL Document 53~1 Filed 07/30/18 Page 4 of 4

Email: dtumerrr'r.cbadglevmullins.com
Attorneys for Plaintiffs and Class

LAW OFFICE OF DANIEL R. WHITMORE

/s/Daniel R. Whitmore

Daniel R. Whitmore, WSBA #24012
2626 15th Avenue West, Suite 200
Seattle, WA 98119

Telephone: (206) 329-8400

Email: danrc`i"-!whitmorelawfirm.com
Attorneys for Plaintiffs and Class

 

[-PnoposE-D} oRDER GRANTING PLAINTIFFS’ BADGLEY MULLINS TURNER PLLC
MoTIoN FoR ATToRNEY’s FEES, CosTs AND 10000 Basmng]'=r 31090;0|,550““0 100
cLAss REPRESENTATIVES’ INCENTIVE T;“L"zj;s_éz l _6566

AWARD - 4 rAx 206_621.9686

 

